506r(S
                                                                                               ORIGINAL
                                  ^r->C3(2-^   tW           0=fdc_

                                                 -C V~v d



                                      TTov
                                                                crxf~~>   d^Fi    IOI—»


    o       <^-   /   A i s <^<



£       u               *r-
                                                                                              fh
                                                                ( v~~>-
                      £»      -e^t:
                                             p«c
                                               ,2^s-




                  OoSn^V •
                                                                                     O l _>




                              APR " 9 2015
                           COURT Or APP-^
                        8EC0S5d»8TWCT0F.WA8
                           DEBRASPiSAK, CLERK.




                                                                                               FILED IN
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                              NAY 012015

                                                                                           Abel Acosta, Clerk




                                                                                      RECEIVED IN
                                                                                 COURT OF CRIMINAL APPEALS

                                                                                          APR 29 2015

                                                                                     Abel Acosta, Clerk
    RECEIVED

     APR - 9 2015
   COURT OF APPEALS
SECOND DISTRICT OF TEXAS
  DEBRA SPfSAK, CLERK




                      I <=> y S   £—   \^> C




             <J^C\A
    RECEIVED ^                                  ( Vv
                                                   v^
                                M            (Do)
     APR - 9 2015
   COURT OF APPEALS
SECOND DISTRICT OF TEXAS
  DEBRA SPISAK, CLERK


                      <^-t-si-                                       <^S




             V < V ^<~> y ^          -L_,   .£-
                                                    Oi^ c"i25=~hs                     t<^A-



           kv                                     •vr^    C__>_*-—^ I

                                                     ( ocai
                                     is^i
                                    U.S v i*--^




                      <o




                                                                                                 -^>V-A.




                                                         ie_v^- \-
                <L     Tt   v-^>,       i^2>




                                                                     J^)<_<Sv<--< t-y\0 /—v I
                                                                                                —7~T~to
                                            X
      R^k.             ! ) W i£             X
                                                X

                                                X

                                                     o^      - \-£,-o°

 CP    <£X                        !<>:<aS   >


                                            x




                                                           .g—V y«=> k—« oi i*
                                                                                  RW>-
             ~\J*c^A » jc^sk^-^


        /                          (7" Ul-jv f^)^^ firFvTi^                          .-#
                                                                                       t-=-^

r^\


                                                                                              Su^P* -
                                                                                   i^-1 «~\
                                                                                               tf




       \W-
                      Lp.is G^rt- ^                                           ^
                        ^                           I (Xpi                of?^'--X «*-<* ^"^"IH

                                                      \ t ^i-*-    ^^—<   e^-s


x

^v\
                        £feS=rY^                        v->—r<^3       r-y^
                                                                                 J ^^fC       V^O
                                                                        (ZiSJ/MtW




                                                                    -    Tj   . S-C   oV"\
                                                          •p=jszr




                                      S   <=A>




 /cx.S

r>-



"t.




i^=.-s>^        ^xx 3xx).
                -&rz\ O^^- A—nts c_X^^ '"
                               _^_ V £HfX---<« n^v=rtT-=;           1-Y \ ~ v ^-;

         ,<£>

                      ^        I'*/ Pl«^ X^<^<=- ^i
      p^        i^Vc- G=
                                                                                         *^
                                                               t^-a       1 >-^>
                                     4---X v--v « v-c-w   Vv


         (?
                       X   "   Xi
                                    X=^ ^-^ ^r^«s^^-
         li xx ^               - J«tXieX~ —-                                  "&^
                                                                                       y-y-cSS •




                                          ^,-Sc A^
           p[*<*^ qJ&(&>~<*-~ Aff
                                                                   £XX

                                    ^     .     /,,—\    i*   /   j ^   —-~,
        o




 •«=>       e_   I<a <c_v<dl X\X>   ' J--T<-    CI.   ^T^^cW-xci^-c!      i SE5-M "=-S



 X~\i^             nui-^ok
                   huwn'OK.              r>                                      :./*_-   <*


 3~^ 1 4^^tf2-r-^-eS>S"-




                                    £-   ;xr


                 f2X<__£—-          «-V)3\/)3         «t^ */«•£-* V-

fTTtF fe^x"—rF^L-                               t^
p^. Xy^~ '^'sU
((


                                  )i

                    a   1c   ^T
     Li 3
                A
            r
                     f~v^r^\r^^                              I                                 <U'       J -«-.       a      e-x

                                                                                                             fc=>   fX                X>-
                                                                                                                                                    Xc^^t'^T



 \0


                                                                                                                            rt
      r^^w           o <=> ^     ->

                                                 r^>   ^v-k-\ C7<"IS-^>

                                                                                                                                      5~     ^3^3 ^> «         J ,ZX\<
                                                                                                     C<—«^^                      ^           rx^f>
                                  iU iTY"""^ <=X^ ^
«=\>-\   r) e<
                                                             ioS^^-S                                 °"
                                                                                                                  -I o.(J ^
 ^ >oo^ll^^
    pp.
                                                         O   CJ




                                 r~>—, c   ,hf;-pi^
                                               I-   cop
jO    >> =^ ^   <=
                                                                                                                                                  rp-v^~x" c
                        jppo fzri- rv"> <* \A=* t JocXd rsi--)
                                                                                                                             <?v
                                                                         o         v—^




                                           i
                                                                                                                             x..ap)^
               xylpp-ii^^ ft
                          "-"°~                                                                                                                     ^-TT=?
     T^^ iX~^ -^ ^PP           d                                                         ,u;
                                                                                                     •e*—


^vPj ~';iUX—rF"-
          '3 TT> c'=-''<zrJr"
> pr
                I(;rt^L t^- ^ —^ c-°°

                                                                                                                            XlO coP:                            X
                                                                                                     H       I    -e. «•*




                                                                                                                       a^cX
                                                                  •«•- <^^L.«- (Xi^a
     rr
                          i Of    \
                                      J    -=s> fl—
                                                                                                         a
                                                n

                                                                                                                      t_i            -<C.>=-. *
                                                                                                         c    <*


                                                                                                                                 7\
                                                                                                                                 ixf
                                                                                                      ;•£_*=>'    v^l<                 .IplxX^.cUis-'s
                                                                                                                                                    :.£--   l^-X <xX<

                                                                  /—"-       .-   -—k
;.» p l-t--S JZjs: cjiAi£=s-d
                 Oil




                                ^_.«5t-**.£_


                                                                       -^ o^fC-cJ ^ py~~^ <=> /«=            <Stt-~v.


     h.^x- -R                   jfc^sr. y->—*v —-^   »    ^—• — v

                                                              ^^.x» i«_-
                 i v~^>-
fjLxi^"'                                                                                            J-       ( -*^« s:
   U                       u^                  \ \ <= r
                                                               «=*»-
                                                                                       .XS- p>



             (j^-fe '&^^- ^"

                                                                                                 V i~3
                                                                    P-i^^i <JJ
                                                             ^Uo rt=x^-^
                                                                   X r)^» ^xX<M
                                                                                           -4—   1 •«.><:. «^JS
                                                                                            1/           _n—pro:
                                                             3         <:<=* *-'




                                                              rv^i c7t^-
                                                                                   ^     *$ V,l-s        l!^~
        m

      rnOO
      03 2H O
      jo a <:;   25      m
      *» a ^     50
                         o
      -a !h o        1
                         m

                             A~yh
                 CO

                 i>o     <
       O O Hi    s       m
       i—n >     Iji
       m _i r"           o
       *s
        CO

                                 9
                             J   X




i/1




                                 *i#ix*
jP" •••'•'=••-•.-•   - . NOISSA1Q
j' ivNOi±niiisN.s.-.3.ojxsnr
i WN?JAIJ&-^ $0 lN3IAJ12JVditr
....—-S-ffX31 A9 G3133dSNIJ.ON
"IIVIAJ i;^0N3ddO G393~i!Altid